Citation Nr: 0915938	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected sinusitis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
right lower extremity.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
left lower extremity.  

4.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1995.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 RO rating 
decision.  

In May 2006 and June 2008, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), for additional 
development of the record.  



FINDINGS OF FACT

1.  The service-connected sinusitis currently is shown to be 
manifested by complaints of intermittent sinus infections 
requiring the use of medication; one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment are not demonstrated; however, 
the disability picture more nearly approximates that the 
Veteran having three to six non-incapacitating episodes per 
year.  

2.  Since the grant of service connection, the peripheral 
neuropathy of each lower extremity is not shown to have been 
manifested by more than complaints of tingling and numbness; 
neither diminished sensation and pain with atrophy or motor 
impairment or loss of muscle tone or strength nor other 
findings consistent with more than mild incomplete paralysis 
of the involved nerve are demonstrated.  

3.  The service-connected diabetes mellitus is shown to be 
manifested by oral hypoglycemic agents and a restricted diet, 
without competent evidence showing that regulation of 
activities or the use of insulin is required.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service-connected sinusitis are met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, including 
Diagnostic Code 6513 (2008).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the right lower extremities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.124a including Diagnostic Codes 8715, 8720 (2008).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the left lower extremities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.124a including Diagnostic Codes 8715, 8720 (2008).  

4.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  

Rating examinations have been conducted in this case.  Notice 
as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The letters of June 2002, October 2006 and June 2008 have 
provided pertinent notice and development information.  

All of the notices were not sent until after the initial 
rating denying the claims; however, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


General criteria for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  



Entitlement to a higher evaluation for the service-connected 
sinusitis

Based on service treatment record, the RO, in a March 1996 
rating action, granted service connection for maxillary 
sinusitis.  A noncompensable disability evaluation was 
assigned.  

Under Diagnostic Code 6512, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray examination 
only.  

A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis manifested by headaches, pain, and purulent 
discharge or crusting.  

A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

At the VA examinations the Veteran reported that he had 10 to 
15 episodes of sinusitis a year.  These episodes would last 3 
to 4 days.  He indicated that he would recycle his 
antibiotics and take them for as long as 20 days.  His 
symptoms included headaches, crusting and maxillary pain.  

In considering the criteria, the VA outpatient treatment 
records and examination findings do not show that the Veteran 
would meet the requirement of having one or two 
incapacitating episodes of sinusitis per year.  The evidence 
does not show that the sinus manifestations have ever been 
described as being incapacitating in terms of the rating 
criteria.  

There is medical evidence showing the Veteran undergoing 
antibiotic treatment at least twice during the period of the 
appeal, but not for more than 10 days at the most.  However, 
these events are more nearly consistent with the service-
connected sinusitis being productive of a disability picture 
that more closely resemble that of at least three, but not 
more than six non-incapacitating episodes per year.  

According, based on a review of the record, the Board finds 
that the service-connected sinusitis warrants the assignment 
of a 10 percent rating, but not higher. 


Entitlement to higher initial evaluations in excess of 10 
percent for the service-connected peripheral neuropathy of 
the lower extremities

In an August 2002 rating action, service connection was 
granted for peripheral neuropathy of the lower extremities as 
secondary to the service-connected diabetes mellitus.  A 10 
percent rating was assigned for each lower extremity.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.  See nerve involved for diagnostic code number and 
rating.  

In regard to the lower extremities, under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuritis of the 
sciatic nerve (or paralysis or neuralgia), mild incomplete 
paralysis warrants a 10 percent disability rating; moderate 
incomplete paralysis warrants a 20 percent disability rating; 
moderately severe incomplete paralysis of the sciatic nerve 
warrants a 40 percent rating.  Severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy warrants as 60 
percent rating.  

A review of the medical record shows that the Veteran has 
complained of tingling and numbness involving the lower 
extremities, especially in his big toes.  

However, none of reports shows a loss motor strength or 
clinical findings of atrophy or fasciculations.  

While the VA examination in July 2002 revealed a sporadic 
pattern of sensory loss in the lower extremities, there was 
no evidence of impairment of the motor function.  There was 
no muscle atrophy, rigidity or spasticity.  The reflexes were 
normal.  His gait has been described as normal.  

The VA examination in August 2008 showed only that he could 
only feel a monofilament rarely on the palmar surfaces of his 
feet.  

Accordingly, in light of the Veteran's complaints and the 
current findings of only some sensory deficit involving the 
palmar surfaces of the feet, an increased rating for the 
service-connected peripheral neuropathy of either lower 
extremity is not assignable.  


Entitlement to an increased evaluation in excess of 20 
percent for the service-connected diabetes mellitus

In the March 1996 rating action, the RO granted service 
connection for diabetes mellitus.  A 20 percent evaluation 
was assigned effective in February 1995.  

Since then the Veteran has been granted service connection 
for separate disabilities secondary to diabetes mellitus to 
include peripheral neuropathy of the lower extremities and 
erectile dysfunction.  

Under the applicable code, a 20 percent evaluation is 
assigned where the diabetes requires insulin and a restricted 
diet; or oral hypoglycemic agents and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

VA examinations were conducted in July 2002 and August 2008, 
specifically for the purpose of determining the severity of 
the service-connected diabetes mellitus.  The VA outpatient 
records showed that he was using Metformin and Glipizide to 
treat his diabetic mellitus.  He reports being on a 
restricted diet.  

While the evidence demonstrates that the Veteran's diabetes 
mellitus requires a restricted diet and the use of 
hypoglycemic agents, he has not required the use of insulin 
in treatment of the service-connected diabetes mellitus to 
date.  

More importantly, neither regulation of activity, nor other 
findings of a serious worsening, such as episodes of 
ketoacidosis or hypoglycemic reactions are demonstrated in 
this case.  

The term regulation of activities means "avoidance of 
strenuous occupational and recreational activities."  There 
is no evidence in the VA clinical records or examination 
reports, that any physician recommended avoidance of 
strenuous occupational and recreational activities.  

At the 2008 VA examination the Veteran denied that he had 
been advised to restrict his activities.  While the diabetes 
mellitus was described as being uncontrolled, the addition of 
insulin to his treatment protocol would not warrant the 
assignment of a rating higher than 20 percent.  

Thus, on this record, the preponderance of the evidence is 
against the claim for an increased rating higher than 20 
percent for the service-connected diabetes mellitus.  




ORDER

An increased rating of 10 percent, but not higher for the 
service- connected sinusitis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

An increased, initial evaluation in excess of 10 percent for 
the service-connected diabetic neuropathy of the right lower 
extremity is denied.  

An increased, initial evaluation in excess of 10 percent for 
the service-connected diabetic neuropathy of the left lower 
extremity is denied.  

An increased evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


